DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the RCE filed 07/14/2020.
Claims 1-3, 6-13, and 15-22 have been amended, claims 4, 11, 18, 21, and 22 have been canceled, and claim 25 has been added.
In light of applicant’s amendment, previous claim rejections dated 05/19/2020 have been withdrawn.
Claims 1-3, 5-10, 12-17, 19, 20, and 23--25 are pending with claims 1, 8, and 15 as independent claims.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19, 20, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art used in the final rejection, dated 05/19/2020, and other cited references that may be relevant to the claimed invention, listed in the 892 Form, do not appear to teach or suggest that the identified string follows the triggering character in the first user interface in the first application matches a name of a second application of the evaluated list of applications installed on the computing device. And it to have not been obvious to a person of ordinary skill in the art at the time of the invention in light of the prior art of record. Therefore, claims 1, 8, and 15 are allowed. As a result, dependent claims 2, 3, 5-7 and 9, 10, 12-14 and 16, 17, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/18/2021

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178